   Case 3:20-cv-00953-BJD-PDB Document 1 Filed 08/25/20 Page 1 of 5 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

MARTHA GARCIA,

         Plaintiff,
vs.                                                   CASE NO.:

TARGET CORPORATION,a Foreign
Profit Corporation,

         Defendants.
                                        /

            DEFENDANT TARGET CORPORATION
                                       ' S NOTICE OF REMOVAL

         Defendant Target Corporation (hereinafter "Defendant"), by and through its undersigned

attorneys and pursuant to 28 U.S.C. § 1446,files with this Court a Notice ofRemoval ofthe above-

captioned matter from the Fourth Judicial Circuit, in and for Duval County, Florida. In support of

the removal of this action, Defendant states as follows:

         1. Plaintiff Martha Garcia has filed a civil action in the Circuit Court, Fourth Judicial

Circuit, in and for Duval County, Florida, Case No. 20-CA-3325, for claimed injuries allegedly

due to an incident in which Ms. Garcia allegedly slipped and fell on the Defendant's premises on

March 15, 2020, in Duval County, Florida. True and correct copies of all process and pleadings

served by or upon Defendant, as provided by 28 U.S.C. § 1446(a), are attached hereto as Exhibit
G4A15.




         2. Defendant removes this action on the basis of diversity jurisdiction pursuant to 28

U.S.C. § 1332 and § 1441.

         3. At the time of the incident alleged in Plaintiffs Complaint, Plaintiff was a citizen and

resident of Duval County, Florida.(Complaint ¶2).
   Case 3:20-cv-00953-BJD-PDB Document 1 Filed 08/25/20 Page 2 of 5 PageID 2




        4. Defendant Target Corporation, at all relevant times, has been a domiciliary of the State

of Minnesota, is incorporated in Minnesota, and has its principal place of business in Minnesota.

        5. The Complaint alleges the damages "exceed Thirty Thousand Dollars ($30,000.00)."

(Complaint ¶1). Plaintiff Martha Garcia's claimed damages include: bodily injury, pain and

suffering, impairment, disability, disfigurement, mental anguish, loss of capacity for enjoyment of

life, hospitalization expenses, medical and nursing care and treatment, loss of earnings, loss of

ability to earn money, and aggravation of a previously existing condition. (Complaint ¶21).

Plaintiff claims these losses are either permanent or continuing and will continue to be suffered in

the future. (Id.).

        6.      In response to Defendant's Request for Production, Plaintiff produced to Defendant

medical and billing records of Baptist Medical Center, Baymeadows MRI, Mori, Bean & Brooks,

Emergency Resources Group, Integrity Spine & Orthopedics, Jacksonville Fire Rescue, and

Rebound Rehabilitation. Medical bills from the following are attached hereto as Exhibit "B":

        Baptist Medical Center                                               $10,210.25
        Baymeadows MRI                                                       $ 3,900.00
        Mori Bean and Brooks                                                 $ 1,862.00
        Emergency Resources Group                                            $ 1,451.00
        Integrity Spine & Orthopedics                                        $ 4,850.00
        Jacksonville Fire & Rescue                                           $ 695.00
        Rebound Rehabilitation                                               $ 7,924.96
        TOTAL                                                                $ 30,892.31

        Specifically, these records were provided in response to Request number 1, asking for

"Medical bills, including but not limited to doctors, hospitals, and prescriptions arising out of the

alleged injuries which are the subject of your Complaint."

        7.      In her answers to Defendant's interrogatories, number 10, Plaintiff stated she

suffered the following injuries:"neck pain, shoulder pain, back pain and/or aggravation/worsening

ofback pain, hip pain, headaches, dizziness and vertigo. My treatment is continuing ..." Plaintiffs


                                                 2
  Case 3:20-cv-00953-BJD-PDB Document 1 Filed 08/25/20 Page 3 of 5 PageID 3




answers to interrogatories are attached as Exhibit "C." In medical records produced in response

to Defendant's Request for Production, number 4, are records from Integrity Spine & Orthopedics.

At an April 28, 2020 appointment with Dr. Mark Willits at Integrity Spine & Orthopedics, Dr.

Willits stated Plaintiff "is in need of surgical intervention" for herniated discs. Dr. Willits stated

Plaintiff needs to undergo an anterior two-level interbody fusion at C4-5 C5-6 with discectomy

and decompression. Further, Plaintiff gave verbal and written consent to do the surgery. On June

15,2020,Plaintiff was awaiting approval for her surgery, and in the meantime planned to undergo

a series of cervical injections to decrease her pain. The relevant portions of Plaintiff's medical

records are attached hereto as Exhibit "D."

       8. As listed above, Plaintiff's current medical expenses are $30,892.31. This does not

include her pending spinal surgery and other allegedly related costs, the cost of cervical injections,

future treatment for her shoulder, back, hip, headaches, dizziness and vertigo, or her claimed non-

medical damages for pain and suffering, impairment, disability, disfigurement, mental anguish,

and loss of capacity for enjoyment of life. Her future medical expenses allegedly related to the

incident and claimed special damages, added to the current total medical expenses of $30,892.31

establish that the amount in controversy exceeds $75,000.00.

       9       Defendant has filed this Notice of Removal within thirty (30) days of receipt of

Plaintiff's medical and billing records and answers to interrogatories, which reveal the amount in

controversy exceeds $75,000.00. Plaintiff's medical and billing records and answers to

interrogatories were received by Defendant on July 29, 2020. Therefore, this Notice of Removal

is timely.




                                                 3
  Case 3:20-cv-00953-BJD-PDB Document 1 Filed 08/25/20 Page 4 of 5 PageID 4




       10. Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of this removal

to all parties and has filed a copy of this Notice of Removal in the Circuit Court, Fourth Judicial

Circuit, in and for Duval County, Florida.

       1 1. The United States District Court for the Middle District of Florida, Jacksonville

Division, encompasses the location of the State Court action. Thus, Defendant may properly

remove the State Court action to this District Court pursuant to 28 U.S.C. §1441(a).

       12. The amount in controversy in this case is greater than $75,000.00 exclusive of interest

and costs, and there is complete diversity between the parties. Therefore,this United States District

Court has original jurisdiction pursuant to 28 U.S.C. §1332.

       13. Pursuant to the rules of this Court, Defendant has submitted the $400.00 filing fee.

       WHEREFORE,the Defendant respectfully requests that this Court accept the removal of

this action from the Circuit Court, Fourth Judicial Circuit, in and for Duval County, Florida.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

named addressees via email on this -     k
                                         day of August, 2020:

       Fraz Ahmed,Esquire
       fa@cokerlaw.com; lsp@cokerlaw.com; kaa@cokerlaw.com
       Dana Jacobs, Esquire
       daj@cokerlaw.com; srh@cokerlaw.com; mld@cokerlaw.com
       Coker Law
       136 East Bay Street
       Jacksonville, FL 32202
       Attorneysfor Plaintiff

                                      SAALFIELD. AD            •   •




                                      JOSEPH .5 O 1 5, I, ESQUIRE

                                                 4
Case 3:20-cv-00953-BJD-PDB Document 1 Filed 08/25/20 Page 5 of 5 PageID 5




                           Florida Bar Number: 897183
                           Email: jstokes@saalfieldlaw.com
                                  llovein@saalfieldlaw.com
                                  wdean@saalfieldlaw.com
                           245 Riverside Avenue, Suite 400
                           Jacksonville, FL 32202
                           904/355-4401 (phone)
                           904/355-3503 (facsimile)
                           Attorneysfor Defendant




                                    5
